                                                             FILED
              IN THE UNITED STATES DISTRICT COURT FOR Tgg. DISTRICT COURT
                       SOUTHERN DISTRICT OF GEORGIA                       AUGUSTA DIV,
                                      DUBLIN DIVISION
                                                                     2018 OCT-2 AH9:t*l

UNITED STATES OF AMERICA
                                                                    CLERK.
                                                                        SO.UIST.OK GA.
             V.                                         CR 315-013-3


JOAN   MARIE PRICE




                                         ORDER




       On August 10, 2016, Defendant Joan Marie Price was sentenced

to serve a term of imprisonment of 151 months followed by 3 years

of supervised release.            At present. Price has filed a motion for

reduction of sentence.


       With only three exceptions, a district court may not modify

a sentence once it has been imposed.                18 U.S.C. § 3582(c).        Under

the first exception, a court may entertain a motion filed by the

Director of the Bureau of Prisons under certain circumstances.                      18


U.S.C. § 3582(c)(1)(A).               The second exception references Rule 35

of   the   Federal   Rules       of    Criminal   Procedure   for   instances     when


correcting sentence is proper.               18 U.S.C. § 3882(c)(1)(B).           Rule

35 allows modification upon an order from an appellate court, upon

a motion from the Government, or to correct a computational error

within     seven   days    of     sentencing.       Finally,      under   the   third

exception a court may reduce a sentence                    that was "based on a

sentencing     range      that    has     subsequently     been   lowered    by    the

Sentencing Commission pursuant to 28 U.S.C. § 944(o)."                     18 U.S.C.
§ 3582(c)(2).      Price has not asserted that she is entitled to

relief under any of these three exceptions.

     The Court notes that Price has cited to her "post-sentencing

rehabilitation    programming"    as     justification      for     a    sentence

reduction.    In other words, Price believes that this Court can

modify her sentence based upon her good conduct since sentence was

imposed.     She cites to Sections SKI.1 and 5K2.0 of the United

States    Sentencing   Guidelines,      but   these    guidelines       relate    to

departures in an offender's guideline range at sentencing, not

post-sentencing.       Further, Section 3E1.1 of the United States

Sentencing Guidelines discusses factors that the sentencing court

considers in detearmining whether to grant a two-level reduction

for acceptance of responsibility.         One of those factors (U.S.S.G.

§ 3E1.1 cmt. note 1(G)) includes "post-offense" rehabilitative

efforts, not post-sentence rehabilitative efforts.                  Price also

cites 18 U.S.C. § 3742(e) as grounds to modify her sentence.                 This

code section, however, does not grant a district court authority

to review a final sentence.          Taylor v. United States, 2018 WL

703441 (N.D. Ga. Jan. 11, 2018) (citing United States v. Auman, 8

F.3d 1268, 1271 (8*^^ Cir. 1993)).       Rather, § 3742(e) sets forth the

grounds    upon   which   the   court    of    appeals    may   consider         the

appropriateness of an imposed sentence.               Section 3742(e) has no

application to Price's present circumstance.
     In short. Price has failed to establish a basis to invoke

this Court's authority to modify her sentence.       Thus, Price's

motion for reduction of sentence {doc. no. 343) i^hereby DENIED.
         ORDER ENTERED at Augusta, Georgia, this    day of October,

2018 .




                                       UNITED      DISTRICT JUDGE
